Title: From Alexander Hamilton to Jeremiah Wadsworth, 8 November 1789
From: Hamilton, Alexander
To: Wadsworth, Jeremiah


New York Novemr 8th. 1789
My Dear Sir
Mr Pomeroy has delivered me your Letter of the 4th Instant.
It is doubtless of very great consequence to break up the Gang you mention; and expence for that purpose ought not to be spared. As you are at the source of information, may I request you to undertake the management of the business, and to furnish whatever money may be requisite for pursuing it with effect, drewing upon me for the amount. You may also promise such reward for apprehending each of them as shall appear to you a Sufficient inducement; which I will pay, relying on a provision for reimbursement.
Mr. Pomeroy thinks the best plan will be to liberate Willard and let him go with some trusty persons to act as a decoy; giving out that he has escaped. I confess I Should expect that the event of this would be, that he would escape in good earnest, leaving us in the lurch.
Would it not be better to engage him to point out some fit person for the undertaking, on whose exertions he is willing to stake his own Life; telling him that if Crane can be taken by his means he will be pardonned and rewarded; otherwise he will suffer the extremities of the Law. As your Laws do not annex death to the crime in question, he may be given to understand, that he will be brought into this state for trial. But all is submitted to your judgment.
Crane appears to be the principal in the misshief. He is therefore the man to whom chiefly we ought to direct our attention, and for whom the chief reward must be offered. If taken, and any offence committed in this state can be traced, directions should be given to bring the Culprits in to this state
I remain   Dear sir   Your Obt hble servt
A Hamilton
The Honble Jeremiah Wadsworth EsqrHartford
 